*664OPINION.
Smith :
The petitioner contends that the transaction under consideration constituted a reorganization which, in accordance with the provisions of section 202 (c) of the Revenue Act of 1921, resulted in no gain or loss and in which the individual Abbotts received ,in place of the stock of the petitioner stock and securities in a corporation which was a party to such reorganization.
With the contention of the petitioner that the transaction resulted in no gain or loss we can not agree. We are convinced that this proceeding presents a clear-cut case of the exchange by the petitioner of substantially all of its properties for other property having a readily realizable market value, which other property was received by it and subsequently distributed to its stockholders.
In accordance with the foregoing, we find that the transaction resulted in a gain to the petitioner amounting to $96,372.32.

Judgment will be entered under Rule 50.